Exhibit 2 EXECUTION VERSION INVESTOR RIGHTS AGREEMENT dated as of December 6, 2011 by and between Martha Stewart Living Omnimedia, Inc. and J. C. Penney Corporation, Inc. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.1 Defined TermsUsed in this Agreement 1 ARTICLE II REGISTRATION RIGHTS Section 2.1 Demand Registration 6 Section 2.2 Piggyback Registration 9 Section 2.3 Registration Procedures 10 Section 2.4 Registration Expenses 12 Section 2.5 Prospectus Delivery Requirements; Discontinued Disposition 13 Section 2.6 Indemnification 13 Section 2.7 Information by Holders, Etc. 16 Section 2.8 Assignability; Transfer Restrictions 17 Section 2.9 Reporting Status and Public Information 19 Section 2.10 Termination of Rights 19 ARTICLE III CORPORATE GOVERNANCE AND RELATED CONVENANTS Section 3.1 Board of Directors 19 Section 3.2 Rights Agreement 20 Section 3.3 Organizational Documents 21 Section 3.4 Standstill 21 ARTICLE IV MISCELLANEOUS Section 4.1 Amendments and Waivers 25 Section 4.2 Notices 26 Section 4.3.
